TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00763-CR
                                     NO. 03-04-00764-CR



                                The State of Texas, Appellant

                                               v.

                                  Henry Langford, Appellee




           FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
                           NOS. 663,862 & 663,863
          HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


              The State’s motion to dismiss these appeals is granted. See Tex. R. App. P. 42.2(a).

The appeals are dismissed.




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on State’s Motion

Filed: February 1, 2005

Do Not Publish